Citation Nr: 1008922	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-18 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD) 
with depression, anxiety and mood disorders, currently 
evaluated as 30 percent disabling effective March 14, 2005.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1968.  Service in Vietnam is evidenced in the 
record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The Veteran's March 2005 claim for service connection for 
PTSD was denied in a June 2006 rating decision.  The Veteran 
disagreed and perfected an appeal.

In a November 2006 rating decision, based on the evidence of 
record, the RO granted service connection for anxiety 
disorder and mood disorder evaluated as 10 percent disabling 
effective March 14, 2005, the date VA received the Veteran's 
claim.  The Veteran disagreed with the disability rating and 
perfected an appeal.

In February 2009, the Veteran presented evidence and 
testimony in support of his claims at a video conference 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.

In an April 2009 decision, the Board remanded the Veteran's 
claims for further evidentiary and procedural development.

In a January 2010 rating decision, the RO determined that the 
Veteran's diagnosis was more properly entitled as indicated 
in the heading of this decision, and further determined that 
the Veteran's service-connected PTSD with depression was 30 
percent disabling effective March 14, 2005.



Clarification of issue on appeal

As indicated in the Introduction above, the Veteran 
originally sought service connection for PTSD which was 
denied in the June 2006 rating decision because there was no 
credible diagnosis of PTSD.  However, a VA medical examiner 
diagnosed the Veteran's psychological condition as an anxiety 
disorder with a mood disorder and determined that the 
condition was related to the Veteran's active duty military 
service.  Accordingly, the RO granted service connection for 
that diagnosed condition in the November 2006 rating 
decision.  

The Veteran disagreed with both the diagnosis and disability 
rating provided by VA.  Identifying the issues as separate, 
the RO treated the diagnosed anxiety disorder as one issue 
and the PTSD issue as another.  As is discussed in greater 
detail below, a December 2009 VA examination addendum 
indicated that the Veteran's psychological condition is more 
accurately described by the PTSD with depression diagnosis 
whereas it may have been accurately described by the anxiety 
disorder with mood disorder diagnosis.  

Under general rating regulations for mental disorders, if a 
diagnosis of a mental disorder is changed, the rating 
official shall determine whether the new diagnosis represents 
progression of the prior diagnosis, correction of an error in 
the prior diagnosis, or development of a new and separate 
condition.  See 38 C.F.R. § 4.25(b) (2009).  In this case, 
the rating official determined that the new PTSD diagnosis 
represented a progression of the prior diagnosis.  Hence, the 
Veteran's claim was changed to a single claim for entitlement 
to a disability rating in excess of 30 percent for service-
connected PTSD with depression, anxiety and mood disorders.  
The Board further observes that evaluations of the same 
disabilities under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14 (2009).

For those reasons, and for the reasons stated below, the 
Board finds that the single issue on appeal is entitlement to 
a disability rating in excess of 30 percent for service-
connected PTSD with depression, anxiety and mood disorders.


FINDINGS OF FACT

The Veteran's service-connected PTSD is manifested by 
symptoms of sleep problems with nightmares and night sweats, 
continuous depression and anxiety, panic attacks, 
concentration problems, occasional suicidal thoughts, clear 
and coherent speech, appropriate affect, auditory 
hallucinations, fair impulse control, mildly impaired recent 
memory and isolative behavior.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for service-connected PTSD are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his PTSD symptoms are 
worse than recognized by VA and he seeks a disability rating 
in excess of the currently assigned 30 percent disability 
rating.  The Board will first address preliminary matters and 
then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, in April 2009, the Board remanded the 
Veteran's claims for further procedural and evidentiary 
development.  Specifically, the Board ordered VBA to send the 
Veteran notice required by law; obtain a copy of any Social 
Security Administration (SSA) decision of disability and all 
underlying medical records pertaining to the Veteran; obtain 
psychiatric records from the 1970's pertaining to the Veteran 
from VA Medical Center (VAMC) Detroit, Michigan; obtain 
records from Dr. B.M. for treatment administered to the 
Veteran from 1970 to 1977, and for records regarding the 
treatment of the Veteran by Advance Counseling Services; to 
inform the Veteran if any records could not be obtained; and 
to ensure compliance with the April 2009 remand and 
readjudicate the Veteran's claim.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  A 
review of the record shows that attempts were made to obtain 
1970's era treatment records from VAMC Detroit and further 
shows that the SSA had no records pertaining to the Veteran.  
The Veteran was informed in letters dated June and July 2009 
that the records were not obtained from VAMC Detroit or SSA.  
In addition, the record shows that records were not obtained 
from Dr. B.M. other than those already in the Veteran's VA 
claims folder.  Finally, the record includes treatment notes 
obtained from Advance Counseling Services.  A supplemental 
statement of the case was provided after the receipt of the 
records identified in the April 2009 remand.  For those 
reasons, the Board finds that VBA has substantially complied 
with the April 2009 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

The issue on appeal is a claim for an increased initial 
disability rating for service-connected PTSD.  The United 
States Court of Appeals for the Federal Circuit and the 
United States Court of Appeals for Veterans Claims (Court) 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 
22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).

Notwithstanding, the Board observes that the RO informed the 
Veteran in March 2005 and June 2009 letters that to 
substantiate a claim for service connection the evidence 
needed to show that he had a current disability, an injury or 
disease incurred during service and a nexus between the 
current disability and the in-service event or disease.  In 
addition the June 2009 letter further informed the Veteran 
that in order to substantiate a claim for an increased 
disability rating, the evidence needed to show that his 
service-connected disability had worsened.  Both letters 
further informed the Veteran that VA would assist him by 
obtaining relevant records which would support his claim and 
provide him, if necessary, with a medical examination.  He 
was further informed in the June 2009 letter of how VA 
determines a disability rating and an effective date.  

The notices were sent prior to the date of the last 
adjudication of the Veteran's claim in January 2010.  
Furthermore, the Veteran has presented testimony on the 
issues on appeal during his February 2009 Board hearing.  
Thus, the Veteran had a meaningful opportunity to participate 
in the adjudication of his claim.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).  Finally, the Veteran has not 
contended, nor does the record indicate, that his claim has 
been prejudiced by a lack of notice.  See Goodwin v. Peake, 
22 Vet.App. 128 (2008).  

The Board observes that the RO has obtained and included 
private medical records identified by the Veteran and VA 
treatment records in addition to his service treatment 
records.  The Veteran has also been provided with VA medical 
examinations pertaining to his service-connected PTSD, 
including the October 2009 examination.  38 C.F.R. § 3.159(c) 
(4).  As noted below, the Board finds that the medical 
evidence obtained in this case are more than adequate to rate 
this disability.  The psychiatric evidence discusses in 
detail the impact that the Veteran's PTSD has on his social 
and occupational functioning as well as his employability.  
The examination reflects consideration of the Veteran's 
statements and provides a complete rationale for the opinion 
stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue

The Board finds that under the circumstances of this case VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken with respect to the claims decided herein.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted in the Introduction, the Veteran presented 
evidence and testimony in support of his claims at a video 
conference hearing before the undersigned VLJ.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).



Assignment of diagnostic code

The Veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
As noted above, the Veteran originally did not meet the 
criteria for a diagnosis of PTSD under DSM-IV, and he was 
diagnosed and service-connected for an anxiety and mood 
disorder.  However, as is more thoroughly discussed below, 
the Veteran has been diagnosed with PTSD by the October 2009 
examiner.  The Board observes that the Veteran has 
continuously contended that he had been diagnosed with PTSD 
by Dr. M.E. and Dr. T.A. prior to the October 2009 
examination.

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code be 
used.  In any event, all psychiatric disabilities, except 
eating disorders, are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the Veteran 
is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  



Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging from 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130.

Schedular rating

The Veteran served in Vietnam.  While there, he entered a 
building which collapsed around him, burying him in the 
debris.  He was recovered from the debris after several hours 
and taken to a hospital where he recovered to the point where 
he resumed his duties.  The Veteran contends that he 
continues to suffer from the effects of that event including 
constant depression and anxiety, sleep difficulties including 
recurring nightmares, social isolation, daily anger, auditory 
hallucinations, difficulty with concentration and fair 
impulse control.  He testified that he has flashbacks of the 
building collapse "all the time," and that he has panic 
attacks, isolates him self in his home office and works 
primarily by himself.  See hearing transcript at pages 10 and 
13.

The record includes the records from a January 2006 VA 
examination report which states that the Veteran complained 
of night seats and bad dreams and having anxiety and 
depression since 2004.  He complained of concentration 
problems at work and that his symptoms seemed to be triggered 
by hospitals.  He reported having occasional suicidal 
thoughts, but that he worked well with others and enjoyed 
interpersonal relationships.  The examiner noted the Veteran 
appeared to be neat, calm and articulate.  His speech had 
normal form and rate, and he had a full range of affect.  The 
Veteran's mood was described to be mildly depressed.  There 
were no reports of hallucinations or delusions.  There was no 
formal thought disorder observed and there was no current 
suicidal ideation.  His cognition was described as grossly 
intact and he was deemed to have good insight and judgment.  
The examiner diagnosed the Veteran with an anxiety disorder 
and provided the Veteran with a GAF score of 70.

A July 2004 record from Advanced Counseling Services 
indicates that the Veteran stated he experienced a sudden 
onset of PTSD symptoms when his wife was in the hospital.  
The examiner noted the Veteran's attire and grooming were 
appropriate, but that he had a sad facial expression.  His 
stream of thought was described as spontaneous, and his 
progression of thought and content of thought were described 
as normal.  His mood was described as irritable, sad, 
depressed, anxious and angry, and his affect was deemed 
appropriate and broad.  His orientation and memory were 
described as normal.  The category of "suicidal and/or 
homicidal tendencies" was marked both "moderate" and 
"low."  The examiner noted that the Veteran presented with 
"major depression and PTSD, including, loss of appetite, 
depressed affect, sleeplessness, poor concentration, social 
withdrawal, feelings of hopelessness, inappropriate guilt, 
unresolved grief issues, PTSD exposure to death, traumatic 
recall, flashbacks, avoidance of thoughts, feelings, sense of 
detachment, exaggerated startle response."  Letters from Dr. 
M.E. and Dr. T.A. indicate only that the Veteran was 
diagnosed and currently treated for PTSD.  

The Veteran was also seen by a VA examiner in October 2009.  
The examiner noted the Veteran reported having daily anger 
issues, sleep difficulties with recurring nightmares, and 
social isolation.  The Veteran reported having little 
interaction with co-workers and that he works alone, and that 
he felt more detached from his wife since 2006.  The examiner 
noted that the Veteran was able to "attend to basic and 
advanced activities of daily living without difficulty," and 
that he met work and family responsibilities.  

The examiner noted the Veteran was well groomed, oriented to 
time, place and person, had appropriate affect, unremarkable, 
clear and coherent speech, and was cooperative and attentive, 
but seemed suspicious of the examiner.  The examiner 
described the Veteran as having an anxious mood.  The Veteran 
reported that he had continual images of the building falling 
around him.  He also reported that he heard his name called 
when no one was there.  He reported no suicidal or homicidal 
ideation and that he was often forgetful.  The examiner 
reported that the Veteran has difficulty interacting with 
others and prefers to be alone, that he is easily angered and 
in a chronically depressed mood.  The examiner noted that the 
Veteran was employed and had the same job for more than 
twenty years.  

The Veteran testified that he does not have close friends, 
but he often is closely involved with charitable work.  See 
hearing transcript at page 12.  He testified that his PTSD 
symptoms have caused his work performance to deteriorate, 
that it was harder to handle the stress of his job and that 
he was "barely making it."  See hearing transcript at page 
6.

As noted above, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  As 
discussed above, the Veteran has been reported to have had a 
sad or depressed affect, but never a flattened affect.  His 
speech has consistently been described as coherent and clear 
or unremarkable.  Nothing in the record indicates the Veteran 
has difficulty understanding complex commands.  To the 
contrary, the Veteran was consistently described as having 
above average intelligence and having command of language 
consistent with his education.  He has complained of 
forgetfulness, but there is no objective evidence of impaired 
memory.  His judgment was deemed good and there is no 
evidence of impaired abstract thinking, although the Board 
notes that the Veteran has complained of the ability to 
concentrate.  There is no evidence of a disturbance in 
motivation, but there is evidence that the Veteran's 
condition renders him less able to handle the stress of his 
employment.  Finally, the Veteran reported that his marriage 
was good, although he expressed a higher level of detachment 
since 2006.  


In sum, the Veteran's PTSD has an impact on his social and 
employment function, but it is best expressed by the criteria 
for a 30 percent disability rating such as occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks but generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal.  The medical evidence is most 
congruent with the 30 percent disability rating symptoms such 
as depressed mood, anxiety, suspiciousness, weekly panic 
attacks, chronic sleep impairment, and mild memory loss such 
as forgetting names, directions, recent events.  

The Board also notes that the January 2006 examiner reported 
a GAF of 70 and the October 2009 examiner reported a GAF of 
62.  The Board observes that GAF scores ranging from 61 to 70 
reflect some mild symptoms such as depressed mood and mild 
insomnia or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  Those 
scores are congruent with the medical evidence of record and 
they are reflective of most of the criteria of a 30 percent 
disability rating.

The Board has also considered the criteria of higher 
disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the Rating Schedule, the pending appeal as to 
that issue is not abrogated].  For reasons expressed 
immediately below, the Board concludes that the evidence does 
not support a conclusion that the Veteran has symptoms of 
total occupational and social impairment which would warrant 
the assignment of a 70 percent or 100 percent disability 
rating.

There is no objective evidence of gross impairment in thought 
processes or communication.  The examiners found no formal 
thought disorder.

There is evidence of persistent audio hallucinations.  
However, this singular criterion does not compel a finding 
that a 70 percent disability rating is warranted.

The Veteran is not currently in persistent danger of hurting 
himself or others, and there is no evidence of grossly 
inappropriate behavior.  There is very limited evidence that 
he has destroyed furniture in anger, but there is no 
indication that this behavior has been persistent or that he 
has physically threatened anyone.  Indeed, the Veteran 
testified at the hearing that his relationship with his wife 
has not involved physical violence.  See hearing transcript 
at page 12.   

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  The examiners indicated that 
the Veteran was appropriately dressed and groomed.

There is no evidence that the Veteran is disoriented as to 
time or place.  The examiner indicated that the Veteran was 
oriented to time, place and person.  Finally, there is no 
evidence of hypervigilent behavior.  

Based on the evidence of record, the Board finds that the 
symptomatology reported by the Veteran and reflected in the 
record is not consistent with the assignment of a 50, 70 
percent or 100 percent rating, but is more reflective of 
occupational and social impairment consistent with a 30 
percent rating.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran's condition has been rated as 30 
percent disabling since the date VA received his claim.  As 
discussed above, the Board has not found evidence supporting 
a higher or lower disability rating from the date of the 
Veteran's claim.  Thus, Fenderson is not for application.

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service- connected PTSD disability.  The medical evidence 
fails to demonstrate that the symptomatology is of such an 
extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disabilities are specifically 
contemplated under the ratings criteria.  Accordingly, the 
Board finds that the Veteran's disability picture has been 
contemplated by the ratings schedule.

Since the available schedular evaluations adequately 
contemplate the veteran's levels of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for PTSD, and, although the Veteran has 
claimed he is not able to fully perform his employment, the 
evidence reveals that his employer has accommodated his 
disability and that the Veteran continues to be employed.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected PTSD with depression, anxiety and mood 
disorders is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


